IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                                             :      NO. 666
                                                   :
         AMENDMENT OF RULE                         :      SUPREME COURT RULES
         103 OF THE PENNSYLVANIA                   :
         RULES FOR CONTINUING                      :
         LEGAL EDUCATION                           :      DOCKET




                                                ORDER


PER CURIAM

      AND NOW, this 27th day of May 2015, upon the recommendation of the
Pennsylvania Continuing Legal Education Board; the proposal having been submitted
without publication pursuant to Pa.R.J.A. No. 103(a)(3):

      IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rule 103 (b) of the Pennsylvania Rules for Continuing Legal
Education is amended in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective in 30 days.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.